DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 02/03/2022 and 02/23/2022. An initialed copy is attached to this Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,517,476. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass the same subject matter and thus the same claim language.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,398,304. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass the same subject matter and thus the same claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement and as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Features taught in the specification which are considered to be essential and critical to the invention are omitted from said claims. The systems for determining corrective lens prescriptions omit language and subject matter pertaining to the vision test required in order to obtain an axis prescription, a cylinder prescription, and a sphere prescription. The criticality of these limitations are found throughout the specification and figures. 
A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement. See Gentry Gallery, 134 F.3d at 1480, 45 USPQ2d at 1503; In re Sus, 306 F.2d 494, 504, 134 USPQ 301, 309 (CCPA 1962). See Figs. 1A, 1B, 3-17, Paragraphs 65-76, 101-171 of the disclosure in the current application.
The disclosure does not enable one of ordinary skill in the art to practice the invention without determining the axis prescription for each eye of the person by separately for each eye of the person, displaying one or more axis figures on the computerized screen of the second electronic device, and enabling the person to provide at least one axis figure input using the hand-portable first electronic device, and using at least one of the at least one axis figure input provided in response to each of the one or more axis figures, determining the sphere prescription for each eye of the person by separately for each eye of the person displaying one or more sphere figures to the person on the computerized screen of the second electronic device and enabling the person to provide at least one sphere figure input using the hand-portable first electronic device, and using information pertaining to at least one of the one or more displayed sphere figures, at least one of the at least one sphere figure input, and the distance of the person from the computerized screen, and determining the cylinder prescription for each eye of the person by using at least one of the at least one axis figure input or at least one of the at least one sphere figure input, and the previous corrective lens prescription of the person, which is/are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). See Figs. 1A, 1B, 3-17, Paragraphs 65-76, 101-171 of the disclosure in the current application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maddalena et al. (USP No. 7,367,675), hereinafter “Maddalena”, in view of Yoo et al. (USPG Pub No. 2011/0027766), hereinafter “Yoo”, and Oliver et al. (USPG Pub No. 2013/0111317), hereinafter “Oliver”.
Regarding claim 1, Maddalena discloses a system for determining a corrective lenses prescription for a person by performing a vision test using a hand-portable first electronic device and a second electronic device that is associated with a computerized screen (see Fig. 2, Col. 5, Lines 1-7), the system comprising: a memory device storing vision information for the person (Col. 5, Lines 40-43), the vision information including at least one of a previous corrective lens prescription of the person or an age of the person (Col. 13, Lines 64-67); a server communicatively coupled to the memory device (Col. 5, Line 30 – Col. 6, Line 62); the hand-portable first electronic device (Col. 5, Line 30 – Col. 6, Line 62 – “input devices”); and the second electronic device that is associated with the computerized screen (Col. 5, Line 30 – Col. 6, Line 62), and wherein the server is configured to: cause, to specify a distance for the person to be positioned away from the computerized screen (Col. 10, Lines 41-47), enable the person to use the hand-portable first electronic device to interact with the second electronic device to perform the vision test by (see Fig. 19, Col. 5, Line 30 – Col. 6, Line 62): receive data corresponding to inputs submitted by the person using the hand-portable first electronic device in response to the vision test displayed, at least in part, on the computerized screen of the second electronic device (Col. 5, Line 30 – Col. 6, Line 62, Col. 19, Lines 19-21), determine an axis prescription, a cylinder prescription, and a sphere prescription for each eye of the person based at least in part on each of (i) the data, and (ii) the previous corrective lens prescription of the person (see Fig. 5), provide a corrective lens prescription for the person based, at least in part, on the determined axis, cylinder, and sphere prescription for each eye of the person (see Fig. 2). Maddalena discloses the claimed invention, but does not specify wherein the first and the second electronic devices are separate from each other and each separately communicatively coupled to the server, via at least one of the hand-portable first electronic device or the second electronic device, causing the hand-portable first electronic device to prompt the person to access, using the second electronic device, a webpage that is related to the server to view a unique identifier provided by the webpage, and causing the hand-portable first electronic device to prompt the person for entry, into the hand-portable first electronic device, of the unique identifier that is displayed by the second electronic device. As these features are widely known in the art, Yoo and Oliver provide further evidence that one of ordinary skill in the art is capable of modifying Maddalena to include such features. In the same field of endeavor, Yoo discloses wherein the first and the second electronic devices are separate from each other and each separately communicatively coupled to the server (Paragraph 80), via at least one of the hand-portable first electronic device or the second electronic device (Paragraphs 78, 100). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the system of Maddalena with wherein the first and the second electronic devices are separate from each other and each separately communicatively coupled to the server, via at least one of the hand-portable first electronic device or the second electronic device of Yoo for the purpose of minimizing equipment changes for vision testing and space required for such equipment (Paragraph 5). In addition, in the same field of endeavor Oliver discloses causing the hand-portable first electronic device to prompt the person to access, using the second electronic device, a webpage that is related to the server to view a unique identifier provided by the webpage, and causing the hand-portable first electronic device to prompt the person for entry, into the hand-portable first electronic device, of the unique identifier that is displayed by the second electronic device (Paragraphs 31-34). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the system of Maddalena and Yoo with causing the hand-portable first electronic device to prompt the person to access, using the second electronic device, a webpage that is related to the server to view a unique identifier provided by the webpage, and causing the hand-portable first electronic device to prompt the person for entry, into the hand-portable first electronic device, of the unique identifier that is displayed by the second electronic device of Oliver for the purpose of facilitating access to a webpage associated with a user (Paragraph 1).
Regarding claim 2, Maddalena further discloses wherein the server causes the person via the first or the second electronic device to perform a calibration step to provide any of the server, the hand-portable first electronic device, or the second electronic device with information regarding a property or parameter of the hand-portable first electronic device, the second electronic device, or the computerized screen, the calibration step including use of a credit card or another reference object of known dimensions (see Fig. 20F, Col. 7, Lines 40-47, 64 – Col. 8, Line 4).
Regarding claim 3, Maddalena further discloses wherein the server is configured to: receive account credentials associated with an account of the person; and associate at least one of the hand-portable first electronic device or the second electronic device with the account based, at least in part, on receipt of the account credentials from the device (see Figs. 2-5, 19).
Claims 4, 5 and 12-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maddalena et al. (USP No. 7,367,675), hereinafter “Maddalena”, in view of Yoo et al. (USPG Pub No. 2011/0027766), hereinafter “Yoo”, and Arroyo et al. (USP No. 11,144,624), hereinafter “Arroyo”.
Regarding claim 4, Maddalena discloses a system for determining a corrective lenses prescription for a person by performing a vision test using a hand-portable first electronic device and a second electronic device that is associated with a computerized screen (see Fig. 2, Col. 5, Lines 1-7), the system comprising: a memory device storing vision information for the person (Col. 5, Lines 40-43), the vision information including at least one of a previous corrective lens prescription of the person or an age of the person (Col. 13, Lines 64-67); a server communicatively coupled to the memory device (Col. 5, Line 30 – Col. 6, Line 62); the hand-portable first electronic device (Col. 5, Line 30 – Col. 6, Line 62 – “input devices”); and the second electronic device that is associated with the computerized screen (Col. 5, Line 30 – Col. 6, Line 62), wherein the server is configured to: cause, to specify a distance for the person to be positioned away from the computerized screen (Col. 10, Lines 41-47), enable the person to use the hand-portable first electronic device in conjunction with the second electronic device to perform the vision test by (see Fig. 19, Col. 5, Line 30 – Col. 6, Line 62), receive data corresponding to inputs submitted by the person into the interface using the hand-portable first electronic device in response to the vision test displayed, at least in part, on the computerized screen of the second electronic device (Col. 5, Line 30 – Col. 6, Line 62, Col. 19, Lines 19-21), determine an axis prescription, a cylinder prescription, and a sphere prescription for each eye of the person based at least in part on each of (i) the data, and (ii) the previous corrective lens prescription of the person (see Fig. 5), and provide a corrective lens prescription for the person based, at least in part, on the determined axis, cylinder, and sphere prescription for each eye of the person (see Fig. 2). Maddalena discloses the claimed invention, but does not specify via at least one of the hand-portable first electronic device or the second electronic device, sending a link to the hand-portable first electronic device to launch an interface on the hand-portable first electronic device for interacting with the vision test provided to the server, the first and the second electronic devices being separate from each other and each separately communicatively coupled to the server. In the same field of endeavor, Yoo discloses via at least one of the hand-portable first electronic device or the second electronic device (Paragraphs 78, 100), the hand-portable first electronic device for interacting with the vision test provided to the server (see Fig. 1A, 10A-F), the first and the second electronic devices being separate from each other and each separately communicatively coupled to the server (Paragraph 80). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the system of Maddalena with via at least one of the hand-portable first electronic device or the second electronic device, the hand-portable first electronic device for interacting with the vision test provided to the server, the first and the second electronic devices being separate from each other and each separately communicatively coupled to the server of Yoo for the purpose of minimizing equipment changes for vision testing and space required for such equipment (Paragraph 5). In addition, in the same field of endeavor Arroyo discloses sending a link to the hand-portable first electronic device to launch an interface on the hand-portable first electronic device for interacting with provided to the server (see Figs. 6A-U). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the system of Maddalena and Yoo with sending a link to the hand-portable first electronic device to launch an interface on the hand-portable first electronic device for interacting with provided to the server of Arroyo for the purpose of managing secure login using a unique code (Col. 5, Lines 32-35).
Regarding claim 5, Maddalena further discloses wherein the server is configured to: receive account credentials associated with an account of the person; and associate at least one of the hand-portable first electronic device or the second electronic device with the account based, at least in part, on receipt of the account credentials from the device (see Figs. 2-5, 19).
Regarding claim 12, Maddalena further discloses wherein the server causes the person via the first or the second electronic device to perform a calibration step to provide any of the server, the hand-portable first electronic device, or the second electronic device with information regarding a property or parameter of the hand-portable first electronic device, the second electronic device, or the computerized screen, the calibration step including use of a credit card or another reference object of known dimensions (see Fig. 20F, Col. 7, Lines 40-47, 64 – Col. 8, Line 4).
Regarding claim 13, Maddalena further discloses wherein the server is configured to: instruct the person via the first or the second electronic device to move so as to place the person at the specified distance from the computerized screen; determine a first distance of the person from the computerized screen; and cause either the hand-portable first electronic device or the second electronic device to display an estimate of the determined distance of the person from the computerized screen (Col. 10, Lines 41-47, 65-66, Col. 11, Lines 8-10, 40-45, Col. 12, Lines 5-10). Furthermore, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Regarding claim 14, Maddalena further discloses wherein the server is configured to determine whether the person has moved (Col. 10, Lines 41-47, 65-66, Col. 11, Lines 8-10, 40-45, Col. 12, Lines 5-10). Furthermore, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Regarding claim 15, Maddalena further discloses wherein the server is configured to: cause the hand-portable first electronic device or the second electronic device to display a second distance for the person from the computerized screen; cause the hand-portable first electronic device or the second electronic device to display an estimate of the distance of the person from the computerized screen; and check to determine whether the person has moved (Col. 10, Lines 41-47, 65-66, Col. 11, Lines 8-10, 40-45, Col. 12, Lines 5-10). Furthermore, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Regarding claim 16, Maddalena further discloses wherein the determination of the first distance of the person is performed using as a reference computerized screen at least one of the computerized screen or a second computerized screen associated with the first electronic device and a camera mounted in association with the other of the electronic devices, and wherein the server is configured to: cause the reference computerized screen to display a high-contrast figure, cause the hand-portable first electronic device or the second electronic device to display the specified distance of the person to stand from the reference computerized screen, cause the hand-portable first electronic device or the second electronic device to display a current determined distance of the person from the reference computerized screen, and cause the hand-portable first electronic device or the second electronic device to instruct the person to increase or decrease the current determined distance of the person from the reference computerized screen, or to remain in place, depending upon a difference between the specified distance of the person from the reference computerized screen and the determined distance of the person from the reference computerized screen (Col. 10, Lines 41-47, 65-66, Col. 11, Lines 8-10, 40-45, Col. 12, Lines 5-10). Furthermore, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Regarding claim 17, Maddalena further discloses further comprising providing both written and audible instructions to the person using at least one of the hand-portable first electronic device or the second electronic device (Col. 15, Lines 7-12).
Regarding claim 18, Maddalena further discloses wherein the person is enabled to use the hand- portable first electronic device to interact with the second electronic device using the server, and wherein the inputs provided by the person using the hand-portable first electronic device cause a progression of the vision test as displayed on the computerized screen (see Figs. 2, 19).
Regarding claim 19, Maddalena, Yoo and Arroyo teach the system as is set forth above, Yoo further discloses wherein the hand-portable first electronic device further comprises a hand-portable computerized screen (Paragraphs 5, 132). It would have been obvious to provide the system of Maddalena and Arroyo with the teachings of Yoo for at least the same reasons set forth above with respect to claim 4.
Regarding claim 20, Maddalena, Yoo and Arroyo teach the system as is set forth above for claim 4, Yoo further discloses wherein the hand-portable first electronic device is a smartphone (Paragraphs 5, 132). It would have been obvious to provide the system of Maddalena and Arroyo with the teachings of Yoo for at least the same reasons set forth above with respect to claim 4.
Regarding claim 21, Maddalena, Yoo and Arroyo teach the system as is set forth above for claim 4, Arroyo further discloses wherein the link includes at least one of an email or SMS text (see Figs. 6A-U). It would have been obvious to provide the system of Maddalena and Yoo with the teachings of Arroyo for at least the same reasons set forth above with respect to claim 4.
Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the references, alone or in combination, disclose or teach the system of claim 4, specifically comprising wherein determining the axis prescription for each eye of the person comprises: separately for each eye of the person, displaying one or more axis figures on the computerized screen of the second electronic device, and enabling the person to provide at least one axis figure input using the hand-portable first electronic device, and using at least one of the at least one axis figure input provided in response to each of the one or more axis figures, wherein determining the sphere prescription for each eye of the person comprises: separately for each eye of the person displaying one or more sphere figures to the person on the computerized screen of the second electronic device and enabling the person to provide at least one sphere figure input using the hand-portable first electronic device, and using information pertaining to at least one of the one or more displayed sphere figures, at least one of the at least one sphere figure input, and the distance of the person from the computerized screen, and wherein determining the cylinder prescription for each eye of the person comprises: using at least one of the at least one axis figure input or at least one of the at least one sphere figure input, and the previous corrective lens prescription of the person of claim 6.
Response to Arguments
Applicant’s arguments with respect to claims 4, 5 and 12-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Arroyo cures the deficiencies of Maddalena and Yoo. 
Applicant's arguments filed 02/25/2022 regarding claims 1-3 have been fully considered but they are not persuasive. Applicant argued Maddalena, Yoo and Oliver do not disclose or teach the claims as presented.
In Figs. 2 and 5, Maddalena discloses a system for determining a corrective lenses prescription for a person by performing a vision test using a hand-portable first electronic device and a second electronic device, but does not specify the first and the second electronic devices are separate from each other and each separately communicatively coupled to the server, via at least one of the hand-portable first electronic device or the second electronic device, causing the hand-portable first electronic device to prompt the person to access, using the second electronic device, a webpage that is related to the server to view a unique identifier provided by the webpage, and causing the hand-portable first electronic device to prompt the person for entry, into the hand-portable first electronic device, of the unique identifier that is displayed by the second electronic device. Yoo and Oliver provide further evidence that one of ordinary skill in the art is capable of modifying Maddalena to include such features. 
In Paragraphs 78, 80 and 100, Yoo discloses wherein the first and the second electronic devices are separate from each other and each separately communicatively coupled to the server, via at least one of the hand-portable first electronic device or the second electronic device. 
Applicant specifically argued that Oliver does not disclose causing the hand-portable first electronic device to prompt the person to access, using the second electronic device, a webpage that is related to the server to view a unique identifier provided by the webpage, and causing the hand-portable first electronic device to prompt the person for entry, into the hand-portable first electronic device, of the unique identifier that is displayed by the second electronic device.
In Paragraphs 19, 31 and 46, Oliver teaches the connection of a portable electronic device (201), via a wireless communication interface, to a computer (117). The computer (117) is further connected to servers and systems via a network (124). Paragraphs 33 and 34 further disclose the delivery of content based on requests made by a device wherein the content contains identifiers specific to a location of said content. Paragraphs 45 and 46 further teach content and data being routed to the computer (117), which then routes the information to the electronic device (201) utilizing encrypted methods. These methods provide a secure exchange of information made by requests and selections between the electronic device (201) and the computer (117). Thus, curing the deficiencies of Maddalena and Yoo. 
For these reasons, the claims remain rejected. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            6/30/2022